DETAILED ACTION
Responsive to the Applicant reply filed on 09/13/2021, Applicant’s amendments to claims have been entered and respective arguments carefully considered and responded in the following.  Claims 1-20 are pending, in which claims 1, 12, and 18 are in independent form.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The claim amendments and remarks filed by the Applicant on 09/13/2021, have been carefully considered and are responded in the following.

In response to the Applicant arguments, page 6 of the Remarks, regarding Claims 1-20 being rejected on the ground of obviousness double patenting, Applicant’s arguments have been considered in view of the Terminal Disclaimer filed on 09/13/2021.  The double patenting rejection is overcome.  Accordingly, the rejection is withdrawn.

In response to the Applicant arguments, page 7, regarding Claims 12-17 being rejected under 35 U.S.C. 101 for being directed to software per se, the amendments have resolved the issues. Therefore, the rejections are withdrawn.

In response to the Applicant arguments, page 7, regarding Claims 12-17 being rejected under 35 U.S.C. 101 for being directed to an abstract idea or at least one of the judicial exceptions. The applicant arguments, see pages 7-11 of the Remarks, are not persuasive.
 – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Applicant further argues Step 2B of the analysis at pages 10-11. Applicant points out that the present claims also recite non-conventional and non-generic arrangements of additional elements, as discussed in Bascom; page 10 of the Remarks.  The Examiner respectfully disagrees.  The current application is not comparable to Bascom.  The digital marker to be added to one or more frames of a version of the content asset is similar to the markers or labels 

Applicant’s arguments, pages 11-14 of the Remarks, with regards to claims 1-6, 8-9, and 12-18 being rejected under 35 U.S.C. § 103 have been considered carefully. 

First, Applicant argues the independent claim 1 regarding the limitation of "causing a second distributed ledger record to be created on the distributed ledger, wherein the second distributed ledger record comprises an indication of a second user associated with the request."  See pages 11-12 of the Remarks.
In response, the Examiner respectfully disagrees because Chui discloses a step of creating a second distributed ledger record on the distributed ledger.  Referring to flowchart 200 (see FIG. 2), described in par. 0037 of Chui, it is disclosed that the processing begins at operation 202, where blockchain mod 402 (see FIG. 4) receives a request for a license of a digital asset. A record of the digital asset may be stored in a first distributed ledger.  At par. 0038, Chui discusses in an example wherein Sarah and Ben are the rightful owners of a photograph (i.e., the digital asset). Sarah and Ben form a permissioned blockchain network A. Sarah and Ben, as members of the permissioned blockchain network, initiate a vote (or an alternative consensus method) to store the photograph in a first distributed ledger for the purposes of offering licenses of the photograph.  Then Chui discloses a step of adding or including a watermarked version of the photograph in a public digital asset catalog.  Chui discloses creating a unique watermark on the digital content and a record of originality of the digital content; par. 0055-0056. Note here that the watermarked version of the photograph is mapped to the second ledger record of claim 1.  Evidently, Chui discloses a record of the digital asset may be stored in a first distributed ledger, and a second record (i.e., a watermarked 

Applicant secondly argues independent claims 12 and 18 and the dependent claims, at pages 12-13 of the Remarks, by relying on the same reasons as those argued for claim 1.  Therefore, the arguments are not persuasive. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

The rationale for this determination is explained below:  
First – following Step 1 of the guidance, Claims 1-20 are directed to a method comprising a series of functional steps or instructions or operations except for the claims 12-17 drawn to software per se. as indicated above.  Provided that claims 12-17 can be easily amended, the claimed invention may fall into one of the four statutory categories.
Secondly – following Step 2 of the guidance, claims 1-20 are analyzed for its underlying inventive concept with a new two-prong inquiry (1) does the claim recite an abstract idea, law of nature, or natural phenomenon, and/or judicial exceptions? And (2) does the claim recite additional elements that integrate the judicial exception into a practical application?
directed to an abstract idea or at least one of the judicial exceptions, because the concept of the invention is basically a set of instruction or steps for labeling the owner(s) or custodian(s) or user(s) of a content asset; the first prone of the inquiry.  For example, claim 1 broadly recites a limitation of receiving “an indication of a content asset and an indication of a first user associated with the content asset” followed up the limitation of “causing a first distributed ledger record to be created on a distributed ledger.”  Applicant fails to point out the details and/or specifics of what technological elements that cause a first distributed ledger record to be created and where the distributed ledger is stored or operates (e.g., distributed WAN).  Given the broadness of the claim 1, it is reasonable to include using an Excel spreadsheet as the ledger for holding the ledger record possibly at certain office locations, which may be distributed over various locations.  Obviously, the indication of the content asset and the indication of the first user in the ledger record are just entries of record, which is commonplace in the traditional ledger.  Furthermore, a digital marker may be a marker in digital form that can be easily added to the ledger for the indication of one or more users related to a record on the ledger.  A second [distributed] ledger record is obviously similar to another entry of the ledger in terms of usage.  And the ledger record can be created as needed and used to indicate the presence of a second user associated with the request.  As analyzed above, the limitations of claim 1 are so broad to cover well-known electronic forms of ledgers that help human beings to collect, classify, and process information mentally such as generating accounting records and marking the records with user information.  Therefore, the claimed invention may be directed to certain mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion), for example, mentally recording the chain of custody of a content asset or custodians/owners/users who receive and/or send the content asset in the chain.

recording the owner(s) or custodian(s) or user(s) of a content asset” into a practical application.  

Independent claims 1, 12, and 18 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites one or more processors and instructions.  These elements only perform functions of a general computer such as receiving, retrieving, and storing data, which are generic computing operations.  Furthermore, the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, these claims are abstract without significantly more.

Dependent claims 2-11, 13-17, and 19-20, when analyzed individually or as a whole, are held to be patent ineligible under 35 U.S.C. 101 because, the additional recited limitation(s) fail(s) to amount to “significantly more” than the judicial exception, and thereby non-statutory.

Please see “The 2019 Revised Patent Subject Matter Eligibility Guidance (or “2019 PEG” for short) published in January 2019 at USPTO Website.  Note that the groupings of abstract ideas in the 2019 PEG are not the same as those on the Abstract Ideas QRS or in the MPEP. The groupings in the 2019 PEG should be FOLLOWED for identifying abstract ideas. The 2019 PEG does not change the analysis at Step 2B which pertains to an improvement to conventional functioning of a computer or to technological processes; see also MPEP 2106.05(a).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-3, 5, and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 20200349540 A1) in view of Chui (US 20200159890 A1).

As per claim 1, Cho teaches a method comprising: 
receiving, by a computing device, an indication of a content asset and an indication of a first user associated with the content asset (Cho, par. 0018: generates a purchase transaction record and outputs the content through a display … in response to a content purchase request signal from a user terminal); 
causing a first distributed ledger record to be created on a distributed ledger, wherein the first distributed ledger record comprises the indication of the content asset and the indication of the first user (Cho, par. 0018 and 0044-0045: generating a purchase transaction in response to 
causing a digital marker to be added to one or more frames of a version of the content asset, wherein the digital marker comprises the indication of the first user (Cho, par. 0014 and 0018-0019: inserting the forensic watermark into the content; par. 0021-0022: watermark reflecting information corresponding to the verified purchase transaction into the content); 
receiving a request for the content asset (Cho, par. 0086-0087: the user may request purchase of content; par. 0085: generate a purchase transaction in response to a content purchase request signal from a user terminal.  That’s means, the request for the content asset is received because the purchase transaction generator 210 is responding to the request); 
While Cho discloses using user identification information for identifying a particular user and a transaction ID for a transaction; par. 0057 and 0088, Cho is silent about a second distributed ledger record being generated for an indication of a second user and/or the transaction records from the second user.  This aspect of the claim is identified as a difference.
In a related art, Chui teaches,
causing a second distributed ledger record to be created on the distributed ledger, wherein the second distributed ledger record comprises an indication of a second user associated with the request (Chui, par. 0042-0043: the second distributed ledger is created to store the transaction settlement record; par. 0037-0038: a second permissioned blockchain network includes a prospective licensee of the digital asset …and a second record such as a watermarked version of the photograph is added; par. 0045-0047, 0052, and 0055: a watermarked version of the photograph).
Cho and Chui are analogous art, because they are in a similar field of endeavor in improving distributed ledgers for digital assets.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to combine them and to use Chui to modify Cho to show that a second distributed ledger record can be 

As per claim 2, the references as combined above teach the method of claim 1, wherein the digital marker further comprises an indication of the distributed ledger (Cho, par. 0147-0148: inserting the forensic watermark into the content which is associated with a distributing a ledger in which transaction information is recorded).

As per claim 3, the references as combined above teach the method of claim 1, wherein the distributed ledger comprises other distributed ledger record entries indicating users associated with requests for the version of the content asset (Chui, par. 0038: In response to the photograph being added to the first distributed ledger, a watermarked version of the photograph is included in a public digital asset catalog; par. 0042-0043: store the transaction settlement record between the first permissioned blockchain network and the second permissioned blockchain network; par. 0056: the same node or an adjacent node).

As per claim 5, the references as combined above teach the method of claim 1, wherein the distributed ledger comprises a blockchain; and 
wherein the first distributed ledger record comprises a genesis block of the blockchain (Chui, par. 0061-0062: the master ledger of network A contains a digital content including a watermarked version of the digital content and the record of originality of the digital content).

As per claim 12, Cho teaches a computing device comprising: 
one or more processors; and 

cause a first distributed ledger record to be created on a distributed ledger, wherein the first distributed ledger record comprises an indication of a content asset and an indication of a first user associated with the content asset (Cho, par. 0018: generates a purchase transaction record and outputs the content through a display … in response to a content purchase request signal from a user terminal); 
cause a digital marker to be added to one or more frames of a version of the content asset, wherein the digital marker comprises the indication of the first user (Cho, par. 0018 and 0044-0045: generating a purchase transaction in response to a content purchase request; The first transaction ledger record is generated as a block for blockchain technology, and stored as a distributed ledger in the form of a blockchain); and 
While Cho discloses using user identification information for identifying a particular user and a transaction ID for a transaction; par. 0057 and 0088, Cho is silent about a second distributed ledger record being generated for an indication of a second user and/or the transaction records from the second user.  This aspect of the claim is identified as a difference.
In a related art, Chui teaches,
 cause a second distributed ledger record to be created on the distributed ledger, wherein the second distributed ledger record comprises an indication of a second user receiving the version of the content asset (Chui, par. 0042-0043: the second distributed ledger is created to store the transaction settlement record; par. 0037-0038: a second permissioned blockchain network includes a prospective licensee of the digital asset …and a second record such as a watermarked version of the photograph is added; par. 0045-0047, 0052, and 0055: a watermarked version of the photograph).
Cho and Chui are analogous art, because they are in a similar field of endeavor in improving distributed ledgers for digital assets.  Thus, it would have been obvious to one of before the effective filing date of the claimed invention, to combine them and to use Chui to modify Cho to show that a second distributed ledger record can be generated for an indication of a second user associated with the request.  For this combination, the motivation would have been to improve the management of user ownership/relationship with the content assets.

As per claim 13, the references as combined above teach the computing device of claim 12, wherein the digital marker further comprises an indication of the second user (Chui, par. 0042-0043: the second distributed ledger is created to store the transaction settlement record; par. 0037: a second permissioned blockchain network includes a prospective licensee of the digital asset, which is a second user).

As per claim 14, the references as combined above teach the computing device of claim 12, wherein the instructions, when executed, further cause the computing device to cause the version of the content asset to be sent to the second user (Chui, par. 0037-0040: Sarah and Ben are the rightful owners of a photograph, for example.  Sarah and Ben, as members of the permissioned blockchain network.  Bob and Lisa, members of a permissioned blockchain network B, initiate a vote (or an alternative consensus method) to request a license of the photograph).

As per claim 15, the references as combined above teach the computing device of claim 12, wherein the instructions that, when executed, cause the computing device to cause the digital marker to be added to the one or more frames of the version of the content asset comprise instructions that cause the computing device to generate the version of the content asset (Chui, par. 0039-0040: Bob and Lisa, members of a permissioned blockchain network B, initiate a vote …to request a license of the photograph.  In response, the members of the first 

As per claim 16, the references as combined above teach the computing device of claim 12, wherein the indication of the first user comprises an indication of the first distributed ledger record (Cho, par. 0014 and 0018-0019: inserting the forensic watermark into the content; par. 0021-0022: watermark).

As per claim 17, the references as combined above teach the computing device of claim 12, wherein the second user comprises at least one of content asset editor or a content asset distributor (Note: an optional limitation is recited herein)(Chui, par. 0042-0043: the second distributed ledger is created to store the transaction settlement record).

As per claim 18, Cho teaches a method comprising: 
receiving, from a first computing device, a first request for a content asset; 
causing, based on the first request, a first distributed ledger record to be created on a distributed ledger, wherein the first distributed ledger record comprises an indication of the content asset … (Cho, par. 0018: generates a purchase transaction record and outputs the content through a display … in response to a content purchase request signal from a user terminal); 
causing a digital marker to be added to one or more frames of a version of the content asset, wherein the digital marker comprises a first unique identifier associated with the first computing device (Cho, par. 0057 and 0088: using user identification information for identifying a particular user and a transaction ID for a transaction;); 
Cho, par. 0086-0087: the user may request purchase of content; par. 0085: generate a purchase transaction in response to a content purchase request signal from a user terminal.  That’s means, the request for the content asset is received because the purchase transaction generator 210 is responding to the request); 
While Cho discloses using user identification information for identifying a particular user and a transaction ID for a transaction; par. 0057 and 0088, Cho is silent about wherein the distributed ledger comprises a second distributed ledger record comprising an indication of a source of the content asset.  In addition, Cho does not explicitly disclose a second request that results in a generation of a third distributed ledger record on the distributed ledger.  These aspects of the claim are identified as a difference.
In a related art, Chui teaches,
wherein the distributed ledger comprises a second distributed ledger record comprising an indication of a source of the content asset (Chui, par. 0042-0043: the second distributed ledger is created to store the transaction settlement record; par. 0037: 0037-0038: a second permissioned blockchain network includes a prospective licensee of the digital asset …and a second record such as a watermarked version of the photograph is added; par. 0045-0047: a second node of the second distributed ledger);
receiving, from a second computing device, a second request for the content asset (Chui, par. 0037-0040: Sarah and Ben are the rightful owners of a photograph, for example.  Bob and Lisa … request a license of the photograph); 
causing, based on the second request, a third distributed ledger record to be created on the distributed ledger, wherein the third distributed ledger record comprises a second unique identifier associated with the second computing device (Chui, par. 0039-0040: Bob and Lisa, members of a permissioned blockchain network B, initiate a vote …to request a license of the photograph.  In response, the members of the first blockchain network … grant the request of 
sending, to the second computing device, the edited version of the content asset (Chui, par. 0040-0041: grant the request of the license of the digital asset; grant the request of the license of the digital asset which means, adding to the frames of the version of the content asset to include Bob and Lisa.  This revision causes generation of a next version of the content asset; see also par. 0057-0058 for the smart contract protocol allowing granting licenses to the digital content while preserving the originality of the digital content across multiple permissioned blockchain networks).
Cho and Chui are analogous art, because they are in a similar field of endeavor in improving distributed ledgers for digital assets.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to combine them and to use Chui to modify Cho to show that a second distributed ledger record can be generated for an indication of a second user associated with the request.  For this combination, the motivation would have been to improve the management of user ownership/relationship with the content assets.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cho and Chui, as applied to claim 1, and further in view of Purushothaman (US 20190306230 A1; hereinafter “Puru”).

As per claim 4, the references as combined above teach the method of claim 1, but do not explicitly disclose a cryptographic key being associated with the second user. This aspect of the claim is identified as a further difference.
In a related art, Puru teaches:
Puru, par. 0156: public key) associated with a user of one of content creator); and 
wherein the indication of the second user comprises a cryptographic key associated with the second user (Puru, par. 0156: a plurality of users may be the responsible for the creation of the digital property item and, as such, wallet information corresponding to each of the plurality of users responsible for the creation may be provided; par. 0170: a plurality of users are noted in the smart contract as being responsible for the creation of the digital property item.  Here a second user is one of a plurality of users responsible for the creation of the digital property item).
Puru is analogous art to the claimed invention in a similar field of endeavor in improving content asset management via blockchain technology.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to combine them and to use Puru to determine the indication of the second user comprises a cryptographic key associated with the second user. For this combination, the motivation would have been to improve the level of security with a cryptographic key associated with the second user.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cho and Chui, as applied to claim 1, and further in view of Zachary (US 20190385269 A1; hereinafter “Zach”).

As per claim 6, the references as combined above teach the method of claim 1, but do not explicitly disclose using a codec for encoding the content asset. This aspect of the claim is identified as a further difference.
In a related art, Zachary teaches:
Zachary par. 0009-0011: the blockchain hash is applied as a watermark to the image data … while encoding the image data using a codec).
Zachary is analogous art to the claimed invention in a similar field of endeavor in improving content asset management via blockchain technology.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to combine them and to use Zachary for a modification to include a codec of the content asset. For this combination, the motivation would have been to improve the encoding content assets by using well-known encoding algorithm.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cho and Chui, as applied to claim 1, and further in view of Korman (US 20080228580 A1).

As per claim 8, the references as combined above teach the method of claim 1, but do not explicitly disclose performs editing of content assets before the content assets are distributed to user devices associated with viewers. This aspect of the claim is identified as a further difference.
In a related art, Korman teaches:
wherein the second user comprises a user that performs editing of content assets before the content assets are distributed to user devices associated with viewers (Korman, par. 0043-0048: to edit the content before uploading it to website).
Korman is analogous art to the claimed invention in a similar field of endeavor in improving content asset management via blockchain technology.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to combine them and to use Korman to determine how to edit content assets before the content assets are distributed to user devices associated with viewers. For this combination, the .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cho and Chui, as applied to claim 1, and further in view of Penugonda (US 20200226233 A1). 

As per claim 9, the references as combined above teach the method of claim 1, but do not explicitly disclose a step of determining, based on the digital marker, at least one of the first distributed ledger record or the second distributed ledger record. This aspect of the claim is identified as a further difference.
In a related art, Penugonda teaches:
further comprising: 
receiving another version of the content asset having the digital marker (Penugonda par. 0024-0027: receive a plurality of transactions and/or record entries; par. 0091: The digital marker may comprise a watermark or a digital fingerprint); and 
determining, based on the digital marker, at least one of the first distributed ledger record or the second distributed ledger record (Penugonda par. 0093: determining the unique identifier, i.e., the ledger record, based on the digital marker; see par. 0084: The version of the content asset may comprise one or more select frames of the content asset embedded with a digital marker).
Penugonda is analogous art to the claimed invention in a similar field of endeavor in improving content asset management via blockchain technology.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to combine them and to use Penugonda to update the distributed ledger record. For this combination, the motivation would have been to improve the versioning management of content assets.

Allowable Subject Matter
Claims 7, 10, 11, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The claims 7, 10, 19, and 20 each recite features of manipulating the digital marker to reflect version updates or verifications of the content asset, such as a step of removing from the one or more frames of the version of the content asset or edited version of the content asset.  These features, in combination with the other limitations in the base claims 1, 12, and 18, respectively, are not anticipated by, nor made obvious over the prior art of record, including Cho and Chui.  Claim 11 is allowable over prior art by virtue of its dependency from claim 10.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Don G Zhao/
Examiner, Art Unit 2493
11/05/2021